Citation Nr: 1540723	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-02 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for chronic left ankle sprain.

2.  Entitlement to service connection for right ankle injury residuals.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for right shoulder arthritis.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for broken right middle finger.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension. 

6.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a cardiovascular disorder, to include heart problems and poor blood circulation.

7.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In connection with his appeal, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reasons for Remand:  To afford a VA examination and medical opinion and to issue a Statement of the Case (SOC).

In written statements of record as well as during his July 2015 Board hearing, the Veteran asserted that he was repeatedly struck in the kidneys with a pugil stick during service.  He has contended that his current kidney problems began in service and are a direct result of that in-service injury.  Service treatment records detailed that the Veteran was treated for complaints of kidney pain in August 1968.  The examiner noted that urinalysis was negative, that physical examination showed slight ankle edema, and assessed questionable muscle spasm.  Post-service private and VA treatment records dated from 2009 to 2015 detailed findings of chronic renal insufficiency, chronic kidney disease, left renal cysts, and stage III renal failure.  

In light of the cumulative evidence discussed above as well as the Veteran's credible lay assertions of an in-service injury, the Board must remand this matter in order to afford the Veteran a VA medical examination and medical opinion to clarify the nature and etiology of his currently diagnosed kidney disorder on appeal.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, in a July 2013 rating decision, the RO denied reopening the Veteran's claims of entitlement to service connection for right shoulder arthritis, broken right middle finger, hypertension, and a cardiovascular disorder, indicating that new and material evidence not been received.  The RO also denied entitlement to service connection for   right ankle injury residuals as well as granted service connection for chronic left ankle strain, assigning an initial compensable evaluation from October 8, 2009.  In an August 2013 Notice of Disagreement (NOD) contained in the record before the Board, the Veteran signaled his intention to appeal those matters in the July 2013 rating decision.  When there has been an adjudication of a claim and a NOD as to its denial, the claimant is entitled to a SOC.  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of an SOC is necessary on the following issues:  (1) Entitlement to an initial compensable evaluation for chronic left ankle sprain.  (2) Entitlement to service connection for right ankle injury residuals.  (3) Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for right shoulder arthritis.  (4) Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for broken right middle finger.  (5) Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension.  (6) Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a cardiovascular disorder, to include heart problems and poor blood circulation.  Manlincon v. West, 12 Vet. App. 238 (1999).  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for a kidney disorder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If, after making reasonable efforts to obtain this information the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran also should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any diagnosed kidney disorder.  The electronic claims file must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must render a diagnosis for any kidney disorder found.  The examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed kidney disorder is casually related to the Veteran's period of active service, specifically to his asserted in-service pugil stick injury.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the electronic claims file, and must reflect that it was sent to his last known address of record.  If he fails to report, the electronic claims file must indicate whether the notification letter was returned as undeliverable.

4.  After completion of the above and any additional development deemed necessary, readjudicate the issue of entitlement to service connection for a kidney disorder on appeal, with consideration of all evidence obtained since the issuance of the April 2012 SSOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

5.  Thereafter, an SOC, containing all applicable laws and regulations, must be issued on the following matters:  (1) Entitlement to an initial compensable evaluation for chronic left ankle sprain.  (2) Entitlement to service connection for right ankle injury residuals.  (3) Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for right shoulder arthritis.  (4) Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for broken right middle finger.  (5) Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension.  (6) Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a cardiovascular disorder, to include heart problems and poor blood circulation.  Manlincon, 12 Vet. App. 238.  The Veteran and his representative should be advised of the time period in which to perfect his appeal.  If the Veteran's appeal as to any of these issues is perfected within the applicable time period, the matter should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

